—Judgment, *192Supreme Court, New York County (Frederic Berman, J.), rendered January 25, 1995, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree, and sentencing him to concurrent terms of 1 to 3 years and 1 year, respectively, unanimously affirmed.
The verdict was not against the weight of the evidence. We see no reason to disturb the jury’s credibility determinations. Concur — Rosenberger, J. P., Williams, Tom, Wallach and Buckley, JJ.